Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 2004, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a full-time cashier at a food store for three weeks. She resigned because she could not stand for eight hours due to her bad back. The Unemployment Insurance Appeal Board disqualified her from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause and, upon reconsideration, adhered to this decision. Claimant now appeals.
Claimant knowingly accepted a position requiring a great deal of standing. She admittedly did not disclose her back condition to the employer prior to accepting the position or when she resigned, and did not respond to the employer’s efforts to accommodate her. In view of this, as well as the fact that the physician’s note describing her limitations was not provided until after she quit her job, we find no reason to disturb the Board’s finding that claimant voluntarily left her employment without good cause (see e.g. Matter of Chipman [Commissioner of Labor], 308 AD2d 652 [2003]; Matter of Taylor [Commissioner of Labor], 282 AD2d 852 [2001]; Matter of Moss [Commissioner of Labor], 268 AD2d 656 [2000]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.